Title: From Thomas Jefferson to Gideon Granger, 6 December 1808
From: Jefferson, Thomas
To: Granger, Gideon


                  
                     Dec. 6. 08.
                  
                  Th: Jefferson begs leave to observe to mr Granger that the proposition to confine the carriage of American produce to American bottoms, can be proved by better evidence than mere conversations: he is almost certain it was expressly recommended in his report on commerce to Congress in 1793. on which mr Madison’s resolutions were founded. not having a copy of the report, he has sent to the Secy. of State’s office to borrow it, & if succesful, he will communicate the fact more particularly to mr Granger. he salutes him with friendship 
               